 
     

. a ‘: —
UNITED STATES DISTRICT COURT A GC RRONICALLY Pillay
SOUTHERN DISTRICT OF NEW YORK { DOC |

 

 

MATTHEW I. BRENNAN,
Plaintiff,

Vv. : ORDER

GEORGE HOEHMANN, FRANK BORELLI, : 19 CV 11115 (VB)

LESLIE KAHN, KEVIN HOBBS, and :

RAYMOND L. FRANCIS,
Defendants.

 

X
On January 21, 2020, defendants filed a reply brief in connection with the pending motion to

dismiss the amended complaint. (Doc. #34). The reply refers to plaintiff’s opposition to the motion
to dismiss. However, plaintiff’s opposition has not been filed with the Court.

Accordingly, by February 5, 2020, plaintiff shall submit his opposition to the pending motion
by mailing it to:

United States District Court
Pro Se Clerk
300 Quarropas St.
White Plains, NY 10601

The Clerk is instructed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: January 22, 2020
White Plains, NY

SO ORDERED:

Vt

Vincent L. Briccetti
United States District Judge

 

 
